IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

 

1a on - oer errs en
Lili it tars imbormatien to ide: See eteeacess

 

 

 

 

 

 

 

Debtor 1 Antwon Murphy Check if this is an amended plan [_]
Name: First Middle Last Amends plan dated:
Debtor 2
(Spouse, if filing) Name: First Middle Last
Case number: 19-82365
(If known)
Chapter 13 Plan
tae Notices
To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
orders, and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
that provision ineffective.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
claim must be filed in order to be paid under this plan.

The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)’ failure to
check a box that applies renders that provision ineffective.

[| The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
or no payment at all to the secured creditor.

] The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
Part 3, § 3.4.

[_] The plan sets out nonstandard provision(s) in Part 9.

EE Pian Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:
$525 per Month for 60 months
Debtor(s) shall commence payments within thirty (30) days of the petition date.
2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):
7 Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
CRST Malone, Inc.

Ci Debtor(s) will make payments directly to the trustee.
0 Other (specify method of payment)

 

2.3 Income tax refunds and returns. Check one.
Chapter 13 Plan Page |

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Antwon Murphy Case number 19-82365 Eff (01/01/2019)
Debtor(s) will retain any income tax refunds received during the plan term.

Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee income tax refunds received during the plan term, if any.

Debtor(s) will treat income tax refunds as follows:

oOo og.

 

 

Cl] Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4 Additional Payment Check all that apply.
Vi None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

25 Adequate Protection Payments

Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
are available after the proof of claim is properly filed.

Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

C] None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

iv! Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a

listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of

claim, amended proof of claim, or notice of payment change contro! over any contrary amounts listed below as to the estimated

amount of the creditor’s total claim, current installment payment, and arreara

nt

    
  

yy

Kevin 135 Reid Lane| _$74,000.00/$1,005.00 | $5,025.00 ~ 1$458.00

Knight/Knight | Tuscumbia, Disbursed by:

Properties AL 35674 Debtor
Colbert To Begin:
County 1

3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.
vi None. if “None” is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

Cl None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

lv The claims listed below:
1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor

vehicle acquired for the personal use of Debtor(s), or
2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
value, or

3. are fully secured.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the

trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is

controlled by the plan.
The holder of any claim listed below will retain the lien until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

Chapter 13 Plan Page 2 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Antwon Murphy Case number 19-82365 Eff (01/01/2019)

   

 

ee : ms ee é 5 ee : oe eee es
Waynes Auto $98.00 2010 GMC | $9,850.00 5.25% $311.00
Sales Yukon
3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

iv) None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral. Check one.

ivi None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

Treatment of Fees and Priority Claims

41 General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.
42 Chapter 13 case filing fee. Check one.

[| Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
[_} Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

43 Attorney's fees.

The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $309.00.
The balance of the fee owed to Debtor(s)’ attorney is $3,191.00, payable as follows (check one):

(CJ $ at confirmation and $ per month thereafter until paid in full, or
[¥/ in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

44 Priority claims other than attorney’s fees and domestic support obligations. Check one.
ly! None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
45 Domestic support obligations. Check one.

i None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

ERE Treatment of Nonpriority Unsecured Claims
§.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.
§.2 Percentage, Base, or Pot Plan. Check one.

Ci 100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.

Percentage Plan. This plan proposes to pay _____% of each allowed nonpriority unsecured claim.

Pot Plan. This plan proposes to pay $ , distributed pro rata to holders of allowed nonpriority unsecured claims.

Base Plan. This plan proposes to pay $__ 31,500.00 __to the trustee (plus any tax refunds, lawsuit proceeds, or additional
payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
after disbursements have been made to all other creditors provided for in this plan

OO

5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.
i None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Chapter 13 Plan Page 3 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Antwon Murphy Casenumber _19-82365 Eff (01/01/2019)

 

 

5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.
iv None. if “None” is checked, the rest of § 5.4 need not be completed or reproduced.
5.5 Other separately classified nonpriority unsecured claims. Check one.
vi None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
Check one.

vi None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

6.2 The executory contracts and unexpired leases listed below are rejected: Check one.

iv None. /f “None” is checked, the rest of § 6.2 need not be completed or reproduced.

 

Sequence of Payments

7A Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
set forth in the administrative order for the division in which this case is pending.

Vesting of Property of the Estate

8.1 Property of the estate will vest in Debtor(s) (check one):
f¥] | Upon plan confirmation.

[} Upon entry of Discharge
Nonstandard Plan Provisions
iv None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

EERE signatures:

_Signature(s) of Debtor(s) required.

 

Signature(s) of Debtor(s) (required):
X /si Antwon Murphy Date August 22, 2019
Antwon Murphy

xX Date

Signature of Attorney for Debtor(s):
X /s/ John C. Larsen Date August 22, 2019
John C. Larsen
1733 Winchester Road
Huntsville, AL 35811
256-859-3008

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions

included in Part 9.

Chapter 13 Plan Page 4 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA
NORTHERN DIVISION

In Re: Antwon Murphy

SSN: XXX-XX-8017
Case No. 19-82365-CRJ13
Chapter 13

Debtor(s)
CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Chapter 13 Plan has been served upon all
creditors listed on the matrix electronically or by depositing copies for the creditors listed below
in the United States Mail, properly addressed and postage prepaid, on this the 22™ day of
August, 2019.

A copy was served electronically on Michele Hatcher, Chapter 13 Trustee, on this the
22"4 day of August, 2019.

/s/ John C. Larsen
Label Matrix for local noticing
1126-8

Case 19-82365-CRJ13

NORTHERN DISTRICT OF ALABAMA
Decatur.

Thu Aug 22 15:30:33 CDT 2019

American Car Center
3311 Elvis Presley Blvd
Memphis, TN 38116-3255

Deane Andrew Rhodes
PO Box 2247
Tuscaloosa, AL 35403-2247

Kevin Knight/Knight Properties
500 E. Tennessee St.
Florence, AL 35630-5720

Verizon Wireless

Attn: Verizon Wireless Bankruptcy Admini
500 Technology Dr, Ste 550

Weldon Spring, MO 63304-2225

John C. Larsen

Larsen Law, P.C.

1733 Winchester Rd
Huntsville, AL 35811-9190

PRA Receivables Management, LLC

PO Box 41021
Norfolk, VA 23541-1021

American First Finance
Attn: Bankruptcy

Po Box 565848

Dallas, TX 75356-5848

ERC/Enhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, FL 32256-7412

Leon Roger Storie
2804 8th Street
Tuscaloosa, AL 35401-2108

Waynes Auto Sales
1301 ist St. N.
Alabaster, AL 35007-8963

Michele T. Hatcher
Chapter 13 Trustee
P.0. Box 2388

Decatur, AL 35602-2388

U. S. Bankruptcy Court
400 Well. Street
P. 0. Box 2775
Decatur, AL 35602-2775

Broadmoore Gardens Apartments
c/o Leon Storie

PO Box 20029

Tuscaloosa, AL 35402-0029

Hunter Warfield

Attention: Bankruptcy

4620 Woodland Corporate Blvd
Tampa, Fl 33614-2415

Peerless Property Managers
c/o D. Andrew Rhodes

P.O. Box 2247

Tuscaloosa, AL 35403-2247

Antwon Murphy
135 Reid Ave.

Tuscumbia, AL 35674-6911

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

End of Label Matrix

Mailable recipients 16
Bypassed recipients 1
Total 17
